

115 HRES 1008 IH: Affirming the United States commitment to the North Atlantic Treaty Organization and condemning President Donald Trump's failure to confront Vladimir Putin for Russia's election interference and worldwide aggression, and for other purposes.
U.S. House of Representatives
2018-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1008IN THE HOUSE OF REPRESENTATIVESJuly 23, 2018Mr. Engel (for himself and Mr. Schiff) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Permanent Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONAffirming the United States commitment to the North Atlantic Treaty Organization and condemning
			 President Donald Trump's failure to confront Vladimir Putin for Russia's
			 election interference and worldwide aggression, and for other purposes.
	
 Whereas Presidents of both the Republican and Democratic parties have embraced the mantle of promoting democracy and human rights on the international stage;
 Whereas in the wake of World War II, the United States led the effort to rebuild Europe through the Marshall Plan, the Berlin Airlift, and other efforts that promoted a prosperous, peaceful, and democratic Europe;
 Whereas the North Atlantic Treaty Organization (NATO) is an alliance built upon shared democratic values and committed to the collective defense of its members;
 Whereas the United States was a founding member of the alliance and, beginning with NATO’s first Supreme Allied Commander Europe, General Dwight D. Eisenhower, has proudly provided leadership to the alliance for nearly seventy years;
 Whereas NATO continues to provide a defensive shield for allies against a revanchist Russia, train regional partners in Eastern Europe, and contribute to peace and security more broadly;
 Whereas President Trump has undermined the core principle of NATO, that of mutual defense, by criticizing Article 5 of the NATO treaty and questioning whether the United States would come to the defense of a NATO member state if it is attacked;
 Whereas, in a departure from decades of encouraging European integration and closer ties to the United States, President Trump referred to the European Union as America’s leading geopolitical foe;
 Whereas President Trump has departed from the precedents of Presidents of both parties in publicly castigating NATO allies and other democratic countries, while praising autocratic rulers who undermine or destroy democratic processes in their own countries and violate human rights with impunity;
 Whereas, on January 6, 2017, the Director of National Intelligence released an Intelligence Community Assessment (ICA) on Russia’s involvement in the 2016 United States election that stated, We assess Russian President Vladimir Putin ordered an influence campaign in 2016 aimed at the US presidential election. Russia’s goals were to undermine public faith in the US democratic process, denigrate Secretary Clinton, and harm her electability and potential presidency. We further assess Putin and the Russian Government developed a clear preference for President-elect Trump.;
 Whereas President Trump has repeatedly dismissed the judgments of the intelligence community (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)) regarding Russia’s interference in the 2016 United States election;
 Whereas, on July 3, 2018, the Select Committee on Intelligence of the Senate released a report assessing the quality of the January 2017 ICA and found the ICA is a sound intelligence product;
 Whereas despite being aware that Russia interfered in the 2016 United States election, President Trump met with President Putin in Helsinki, Finland, on July 16, 2018;
 Whereas President Trump has refused to denounce President Putin or the Russian Federation for interfering in the 2016 United States election;
 Whereas President Trump stated that the United States policy toward Russia has been foolish and the United States is responsible for the present state of the relationship between the United States and Russia; Whereas President Trump stated, President Putin was extremely strong and powerful in his denial of Russian interference in the 2016 United States election;
 Whereas President Trump stated, [The Director of National Intelligence] came to me and some others they said they think it’s Russia. I have President Putin. He just said it’s not Russia. I will say this: I don’t see any reason why it would be [Russia].;
 Whereas in attempting to clarify these remarks in Helsinki, President Trump once again cast doubt on the intelligence community’s judgement saying, Could be other people also. There’s a lot of people out there.;
 Whereas President Putin stated in response to whether he wanted President Trump to win the 2016 election, Yes, I did. Yes, I did.;
 Whereas President Trump stated that the United States Government investigation into Russian interference in the 2016 United States election is a disaster for our country and a total witch hunt;
 Whereas despite President Trump’s assertions that Russia did not interfere in the 2016 election, the Department of Justice has indicted and secured guilty pleas from multiple individuals over the course of its investigations into the Trump-Russia scandal;
 Whereas, on July 13, 2018, the Department of Justice indicted 12 Russian military intelligence officers for illegally hacking Democratic Party computer systems and subsequently distributing the material in furtherance of the Russian effort to interfere in the 2016 United States election; and
 Whereas in his belligerent behavior towards our closest allies and obsequious treatment of Vladimir Putin, President Trump calls into question the United States commitment to NATO, opposition to Russian aggression, and obligation to counter attacks on our shared democratic values: Now, therefore, be it
	
 That the House of Representatives— (1)affirms the commitment of the United States to the North Atlantic Treaty Organization (NATO) and to the duty to promote democracy, freedom, human rights, market-based economies, rule of law, and security around the world;
 (2)concurs with the January 2017 Intelligence Community Assessment concerning Russia’s interference in the 2016 United States election to benefit Donald Trump and damage Hillary Clinton;
 (3)demands that the United States seek and the Russian Federation grant transfers to the United States of the 12 Russian military intelligence officers indicted for interfering in the 2016 United States election; and
 (4)condemns President Trump for— (A)his efforts to undermine the findings of the United States intelligence community;
 (B)his failure to hold the Russian Federation accountable for its illegal attack on American democracy;
 (C)his actions to undermine United States global leadership, attacking allies and partners, befriending strongmen, and otherwise upending the international system; and
 (D)his failure to fulfill his duty to place the interests of the United States before all others, including those of the Russian Federation, thereby violating the Presidential oath of office, which states that the President shall faithfully execute the Office of President of the United States, and will to the best of [his] ability, preserve, protect and defend the Constitution of the United States.
				